DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
	Applicant's preliminary amendment filed 7/21/2020 has been received and entered into record. As a result, claims 1 and 4-10 have been amended and claim 3 has been canceled. Therefore, claims 1, 2, and 4-10 are presented for examination.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
"a display unit configured to display", "a controller configured to display", "detection unit detects" in claim 1. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 1 and 6 are objected to because of the following informalities:
Claim 1 recites, "a controller configured to display, when the sensor detects that the cover is closed, make the display unit display [line 12]." The examiner suggests, "a controller configured to
Claim 6 recites, "the controller is configured to, upon there is an input [line 5]." The examiner suggests, "the controller is configured to, when there is an input."
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, "when there is an input of a signal from one of the outer button and the inner button, switch the display screen based on the information of the button from which the signal is output [line 16]." Because there is no recitation of a signal that is output, it is unclear what the output is referring to. Examiner interprets the output as the input. 
Claim 1 recites, "the cover opening/closing detection unit [line 20]." There is insufficient antecedent basis for this limitation in the claim. Based on the preliminary amendment to claim 1, the examiner interprets the cover opening/closing detection unit as the sensor.
Claim 1 recites, "when there is an input of a signal from one of the outer button and the inner button, switch the display screen based on the information of the button [line 16]." There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites, "a signal from the outer button [line 2]." Because claim 1 already recites, "a signal from the output button," it is unclear whether a signal from the outer button in claim 5 is referring to the same signal in claim 1 or to another signal. 
Claim 6 recites, "a signal from the outer button [line 8]." Because claims 1 and 5 already recite, "a signal from the output button," it is unclear whether a signal from the outer button in claim 6 is referring to the same signal in claims 1 and 5, or to another signal.
Clam 7 recites, "a signal [line 3]." Because claim 1 already recites various signals, it is unclear whether the signal in clam 7 is the same or different than the signals presented in claim 1.
Claim 7 recites, "the input signal [line 3]." There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites, "a signal from the outer button [line 3]." Because claim 1 already recites, "a signal from the output button," it is unclear whether a signal from the outer button in claim 5 is referring to the same signal in claim 1 or to another signal. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nagase [JP 2011027343 A, translation provided by Applicant] in view of Takahara et al. ("Takahara") [JP 2015145749 A, translation provided by Applicant].

With regard to claim 1, Nagase teaches a remote control for an air-conditioning apparatus (" remote controller 1 used in an air conditioner [par. 0009]"), the remote control comprising: 
an outer button that is operated by a user for changing an operating condition ("An input / output button 3 for operating and stopping an air conditioner [par. 0015]" and "A temperature control button 7 for adjusting the temperature and a humidity control button 4 for adjusting the humidity [par. 0016]" and [fig. 3: 3, 4, 10, 11, 12, 13, 14, 16]) of an air-conditioning apparatus body  ("transmitting and receiving information of an air conditioner between a remote controller 1 and an indoor unit by bidirectional communication [par. 0029]"); 
an inner button that is operated by the user for changing the operating condition ("detailed setting button group 5 which appears when the remote control door 15 is opened [par. 0017]"); 
a cover that can be opened and closed and is configured to cover the inner button ("detailed setting button group 5 which appears when the remote control door 15 is opened [par. 0017]"); 
a sensor configured to detect opening/closing of the cover ("A door opening / closing detection switch 6 for detecting the opening / closing of the remote control door 15 [par. 0018]"); 
a display unit configured to display an enlarged display screen ("the enlarged enlarge display unit 9 is displayed [par. 0024]") displaying at least one of an operation mode, a set temperature and a set humidity ("'cooling' of the operation mode, '23.5 C°.' which is the set temperature, and '40%' which is the set humidity are enlarged and displayed [par. 0025]"), and 
a detail display screen displaying a function of the inner button ("a detailed display section 2 … displaying all the operating states of the air conditioner such as the operation mode such as cooling, dehumidification, and heating, the set temperature, the set humidity, the wind speed, and the wind direction [par. 0010]" and "detailed setting button group 5 is used when, for example, a detailed setting of a wind speed, a wind direction, a timer, and the like blown out from an indoor unit is performed [par. 0017]"); 
a controller configured to display, when the sensor detects that the cover is closed, make the display unit display the enlarged display screen ("the door opening / closing detection switch 6 is , and when the sensor detects that the cover is open, make the display unit display the detail display screen ("the door opening / closing detection switch 6 is turned off, and accordingly, the detailed display unit 2 is displayed [par. 0022]").
Although Nagase teaches the outer button, inner button, switching the display screen to the enlarged display screen, and detecting that the cover is open (as presented above), Nagase does not explicitly teach when there is an input of a signal from one of the outer button and the inner button, switch the display screen based on the information of the button from which the signal is output, wherein 
the controller performs switching to the enlarged display screen in a state in which there is an input of a signal from the outer button when the cover opening/closing detection unit detects that the cover is open and the detail display screen is displayed. 
	In an analogous art (AC remote control), Takahara teaches when there is input of a signal from one of a plurality of buttons, switch a display screen based on the information of the button from which the signal is output ("When the one button is pressed, the control unit 11 causes the display unit 13 to display a screen as shown in FIG. 3 or 4 [par. 0020]" and  "The display unit 13 switches the display screen corresponding to the pressed button [par. 0022]"), wherein 
	a controller performs switching to an operation mode setting screen in a state in which there is an input of a signal from the operation mode setting button ("the operation mode setting screen 41 displayed on the display unit 13 of the remote controller 1 when the cooling mode is set by pressing the operation mode setting button [par. 0015]") when the cover opening/closing detection unit detects that a cover is open ("When it is determined that the lid 30 a has been opened [par. 0039]") and a menu screen is displayed ("The display unit 13 performs an operation such as a display screen switching [par. 0040]" and "The display unit 13 switches the display screen corresponding to the pressed button [par. 0022]").
	Because Nagase teaches where switching screens to display information which is most pertinent to the intended action of a user improves the visibility of the user [pars. 0034-0038], and Takahara teaches displaying a screen based on which button is pressed [par. 0093] where opening the cover turns on a backlight allowing the display screen to become easy to see [par. 0006 and 0043], it would have been obvious to one of ordinary skill in the art at the time of filing the invention, having the teachings of both Nagase and Takahara in front of them, to have modified Nagase's teachings of switching between 
	Additionally, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to have switched the screen from the detailed display screen to the enlarged display screen even  if the cover was open or closed since Nagase and Takahara both teach providing the user the display that is pertinent to their intended action and switching from the detailed display screen to the enlarged display screen when the cover was open would predictably allow the user to see the screen that is more pertinent to their intended action, e.g., displaying the screen related to the outer button when the outer button is pressed. 

With regard to claim 4, the combination above teaches the remote control for an air-conditioning apparatus of claim 1. Takahara in the combination further teaches wherein, when there is an input of a signal from the inner button during display of the enlarged display screen in a state in which the sensor detects that the cover is open, the controller performs switching to the detail display screen ("The display unit 13 switches the display screen corresponding to the pressed button [par. 0022]" and "the menu screen 42 displayed on the display unit 13 of the remote controller 1 when the menu button 15-4 is pressed [par. 0015]" and "When it is determined that the lid 30 a has been opened [par. 0039]" and "The display unit 13 performs an operation such as a display screen switching [par. 0040]").
Similar to the rational as provided in claim 1 above, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to have switched the screen from the enlarged display screen to the detailed display screen even if the cover was open or closed since Nagase and Takahara both teach providing the user the display that is pertinent to their intended action and switching from the enlarged display screen to the detailed display screen when the cover was open would predictably allow the user to see the screen that is more pertinent to their intended action, e.g., displaying the screen related to the inner button when the inner button is pressed. 

With regard to claim 7, the combination above teaches the remote control for an air-conditioning apparatus of claim 1. Takahara in the combination further teaches wherein the controller is configured not to accept a change of the operating condition according to a signal ("control unit 9 , the input signal being either 
a first input from the outer button after a start of display of the detail display screen as a result of the sensor detecting that the cover is open or 
a first signal from the inner button after a start of display of the enlarged display screen when the sensor detects that the cover is open ("control unit 9 determines that the button group 0 has been pressed. Without executing the operation corresponding to the one button … the display unit 13 is set to the display state and the backlight 14 is turned on [par. 0071]" and "when the button group 15 is pressed … without performing the operation corresponding to the push button [par. 0073]" and "When it is determined that the lid 30 a has been opened [par. 0039];" as presented in the rejection of claim 1, the display screen currently displayed will have been based on the last button that was operated when the controller executed the corresponding operation, e.g., the enlarged display screen). 
Takahara further teaches, "By this operation, unintended operation due to the re-lighting operation of the display unit 13 and the backlight 14 can be prevented. When the display unit 13 and the backlight 14 are turned off during operation continuation, the user may be reflectively pressed. In this case, there is no intention to cause the depression button to perform an operation corresponding to the depression button [par. 0054]."
As such, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to have included Takahara's embodiment of not accepting a change of operating condition, in the combination of Nagase and Takahara as presented in claim 1, for the benefit of allowing a user to ability to re-light the display unit without causing an intentional operation. Additionally, similar to rational as presented in the rejection of claim 1, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to have performed this feature even with the cover being open since not accepting a change and re-lighting the display would predictably be the operation most pertinent to the user's action.

With regard to claim 8, the combination above teaches the remote control for an air-conditioning apparatus of claim 1. Takahara in the combination further teaches wherein the controller is configured not to accept a change of the operating condition according to an input signal ("control unit 9 determines that the button group 0 has been pressed. Without executing the operation corresponding to the one button [par. 0071]") where 
the input signal is a first signal from the inner button from a start of display of the enlarged display screen when the sensor detects that the cover is open ("control unit 9 determines that the button group 0 has been pressed. Without executing the operation corresponding to the one button … the display unit 13 is set to the display state and the backlight 14 is turned on [par. 0071]" and "when the button group 15 is pressed … without performing the operation corresponding to the push button [par. 0073]" and "When it is determined that the lid 30 a has been opened [par. 0039];" as presented in the rejection of claim 1, the display screen currently displayed will have been based on the last button that was operated when the controller executed the corresponding operation, e.g., the enlarged display screen).
Takahara further teaches, "By this operation, unintended operation due to the re-lighting operation of the display unit 13 and the backlight 14 can be prevented. When the display unit 13 and the backlight 14 are turned off during operation continuation, the user may be reflectively pressed. In this case, there is no intention to cause the depression button to perform an operation corresponding to the depression button [par. 0054]."
As such, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to have included Takahara's embodiment of not accepting a change of operating condition, in the combination of Nagase and Takahara as presented in claim 1, for the benefit of allowing a user to ability to re-light the display unit without causing an intentional operation. 
Additionally, similar to rational as presented in the rejection of claim 1, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to have performed this feature even with the cover being open since not accepting a change and re-lighting the display would predictably be the operation most pertinent to the user's action.

With regard to claim 9, the combination above teaches the remote control for an air-conditioning apparatus of claim 1. Nagase in the combination further teaches wherein the enlarged display screen is configured to display a function capable of changing the operating condition via an input of a signal from the outer button ("'cooling' of the operation mode, '23.5 C°.' which is the set temperature, and '40%' which is the set humidity are enlarged and displayed [par. 0025]" and "An input / output button 3 for operating and stopping an air conditioner [par. 0015]" and "A temperature control button 7 for adjusting the temperature and a humidity control button 4 for adjusting the humidity [par. 0016]"). 

With regard to claim 10, the combination above teaches the remote control for an air-conditioning apparatus of claim 1. Nagase in the combination further teaches wherein the display unit is a double liquid-crystal panel ("A detailed display part and an enlarged display part are constituted of a double liquid crystal panel [par. 0006]") including: 
a first display panel configured to display the enlarged display screen ("enlarged display part are constituted of a double liquid crystal panel [par. 0006]"); and 
a second display panel configured to display the detail display screen ("A detailed display part ... are constituted of a double liquid crystal panel [par. 0006]"), 
the second display panel being superposed on the first display panel ("upper and lower layers in which different contents are displayed [par. 0002]" and [par. 0010]).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Nagase in view of Takahara further in view of Sasaki [U.S. Pub. 2018/0348968].

With regard to claim 2, the combination of Nagase and Takahara teaches the remote control for an air-conditioning apparatus of claim 1. Although the combination teaches the detail display screen and the enlarged display screen (as presented in claim 1), the combination does not explicitly teach wherein the detail display screen is configured not to display an item displayed on the enlarged display screen. 
In an analogous art (control display) Sasaki teaches where it is known in the art to customize a screen ("the user can customize the custom remote controller screen while confirming the positions of the preview images in the preview image display region 601 illustrated in FIGS. 5 and 6. In this manner, the user can generate the custom remote controller screen including only the operation elements desired by the user, among the operation elements on one or a plurality of remote controller screens [par. 0081]"). 
	In light of Sasaki's teachings, it can be seen that a user can choose to set up various screens as desired. It would have been obvious to one of ordinary skill in the art at the time of filing the invention to have had a user configure the detailed display screen not display an item displayed on the enlarged display screen since it would have been obvious to omit an element and its provided function (in this case, a visual display element) if the element were not desired by the user. 

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Nagase in view of Takahara further in view of King [U.S. Pub. 2017/0188442].
 
With regard to claim 5, the combination of Nagase in view of Takahara teaches the remote control for an air-conditioning apparatus of claim 1. Although Takahara in the combination teaches wherein when there is no input of a signal from the outer button until a lapse of a first time ("If it is determined in step S 101 that the button 15-1 to 15-6 have not been pressed, the control nit 11 may determine whether the measured display time obtained by the lighting time measuring unit 18 has reached one setting display time [par. 0023]"), from a start of display of the enlarged display screen in a state in which the sensor detects that the cover is open ("When it is determined that the lid 30 a has been opened [par. 0039]" and as presented in the rejection of claim 1, the display screen currently displayed will have been based on the last button that was operated when the controller executed the corresponding operation, e.g., the enlarged display screen), the combination does not explicitly teach the controller performs switching to the detail display screen. 
In an analogous art (displays), King teaches, "after the programmable button 1 is selected for a predetermined time to review the timing patterns associated with the button, the on time of 7:30 PM would be displayed for the predetermined time, followed by displaying the off time for the predetermined period of time, before returning to the original screen [par. 0105]."
In light of King's teachings, it can be seen that switching screens for a period of time and then returning to an original screen allows a user to easily see specific information and return to a main screen. It would have been obvious to one of ordinary skill in the art at the time of filing the invention to have modified Nagase and Takahara's teachings, to include King's concept of returning to an original screen, for the benefit of allowing a user to quickly view pertinent information and automatically return to the detail display screen.
Additionally, similar to rational as presented in the rejection of claim 1, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to returned to the detail display screen with the cover being open since Takahara teaches that the detection of the cover being open can be used to turn on a backlight and not to switch screens.

With regard to claim 6, the combination above teaches the remote control for an air-conditioning apparatus of claim 5. Takahara in the combination teaches the apparatus further comprising: 
a backlight disposed on a back side of the display unit and configured to irradiate the display unit with light ("a backlight 14 capable of being turned off and illuminating the display part 13 [par. 0012]"); wherein: 
the controller is configured to, upon there is an input from any of a plurality of signals including a signal representing a change in state of the cover as to whether the cover is open or closed, from the sensor, a signal from the outer button and a signal from the inner button, turn on the backlight ("When the one button is pressed, the control unit 11 causes the display unit 13 to display a screen as shown in FIG. 3 or 4, and also turns on the backlight 14 [par. 0020]"), and 
when there is no input of a signal of the plurality of signals until a lapse of a second time from the turn-on of the backlight, turn off the backlight ("If it is determined in step S 101 that the button 15-1 to 15-6 have not been pressed … it is determined that the measurement lighting time has reached the set lighting time, the control unit 11 turns off the backlight 14 [par. 0023]").
The combination does not explicitly teach the second time being longer than the first time. 
However, Takahara does teach setting a backlight length to ensure a user enough time to view the display [par. 0026]. It would have been obvious to one of ordinary skill in the art at the time of filing the invention, having the teachings of Nagase, Takahara, and King in front of them, to have set the time for a backlight to turn off to be longer than the time for a screen to switch in order to allow the user enough time to see the information on the screen as it switches.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Saiki et al. [U.S. Pub. 2016/0138820] teaches a remote control device with a display that is capable of controlling various features of an air-conditioning apparatus.
Masuda et al. [U.S. Pub. 2016/0209073] teaches an air-conditioning remote controller including an input unit to input setting values for setting items relating to air-conditioning control, and a display .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT W CHANG whose telephone number is (571)270-1214.  The examiner can normally be reached on (M-F) 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


VINCENT WEN-LIANG CHANG
Examiner
Art Unit 2119



/MOHAMMAD ALI/               Supervisory Patent Examiner, Art Unit 2119